Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 5, 2017

                                    No. 04-16-00065-CV

                              Hugo Xavier DE LOS SANTOS,
                                        Appellant

                                              v.

                      COMMISSION FOR LAWYER DISCIPLINE,
                                   Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20086
                        The Honorable Tonya Parker, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


      The Court has considered appellant’s motion for en banc reconsideration, and the motion
is DENIED.

                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2017.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court